Citation Nr: 9907240	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  97-13 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to an increase, in excess of $201.00 a month, in 
the apportioned share of the veteran's VA improved disability 
pension benefits.  


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1995 special apportionment decision.  


FINDINGS OF FACT

1.  The veteran is the recipient of improved VA disability 
pension benefits.  

2.  The appellant and the veteran are married, but living 
separately.  

3.  The most recent information concerning the appellant's 
income indicates that she has a monthly SSI benefit of 
$458.00; with the apportionment of $201.00 per month from the 
veteran's VA pension benefit, her monthly income totals 
$647.00.

4.  The appellant reports monthly expenses, most recently, 
that total $500, plus a payment of $281.00 in bankruptcy, for 
a total of $781.00 monthly expenses.   

5.  The most recent information concerning the veteran's 
income and expenses indicate that his sole income is his VA 
pension benefit, which is $676.00 monthly, that is, $877.00 
less the $201.00 apportioned to the appellant.  

6.  The most recent, February 1993, information concerning 
the veteran's monthly expenses indicate that they total 
$742.00. 

7.  An increased apportionment would result in hardship to 
the veteran.

8.  The appellant is currently receiving an apportionment of 
the veteran's VA pension benefit that exceeds 20 percent of 
that benefit. 


CONCLUSION OF LAW

An apportionment of the veteran's compensation benefits in 
excess of $201.00 a month is not warranted.  38 U.S.C.A. 
§§ 5107, 5307, 7104 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.450, 3.451, 3.348 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the onset, I note that the VA adjudication process is not 
meant to be an alternative forum for resolving domestic 
matters or for the enforcement of State court orders.  In 
this appeal, the appellant can prevail in her claim for 
apportionment of the veteran's compensations benefits if she 
satisfies VA laws and regulations pertaining to 
apportionment.  

I note that the appellant has presented a well-grounded 
claim.  That is she has presented a claim that is plausible.  
I am also satisfied that all appropriate development has been 
accomplished and that there is no further duty to assist in 
developing facts pertinent to her claim.  38 U.S.C.A. § 5107.  

In general all or any part of pension on account of any 
veteran may be apportioned if the veteran is not residing 
with his or her spouse or children are not residing with the 
veteran, and the veteran is not reasonably discharging his or 
her responsibility for the spouse's or children's support.  
38 U.S.C.A. § 5307; 38 C.F.R. § 3.450.  A "special" 
apportionment is one which may be paid under the 
circumstances where hardship is shown to exist.  Pension may 
be specially apportioned between the veteran and his or her 
dependents on the basis of the facts in individual cases as 
long as it does not cause undue hardship to the other persons 
in interest, except as to those cases covered by 38 C.F.R. 
§ 3.458(b) and (c).  The amount apportioned should generally 
be consistent with the total number of dependents involved.  
Ordinarily, apportionment of more than 50 percent of the 
veteran's benefits would constitute undue hardship on him or 
her while apportionment of less than 20 percent of his or her 
benefits would not provide a reasonable amount to any 
apportionee.  38 C.F.R. § 3.451.  

In the instant case, the basic facts are not in dispute.  The 
veteran is the recipient of improved VA disability pension 
benefits.  He and the appellant are married, but living 
separately.  Currently, the appellant is the veteran's only 
dependent.  The appellant, who had been receiving an 
apportioned share of $198.00 a month of the veteran's 
improved disability pension, filed a claim for an increased 
apportioned share of the veteran's VA benefits in October 
1994. 

The appellant has reported most recently that she has monthly 
income of $458.00 from Supplemental Security Income, with 
monthly living expenses including:  $275.00 for rent; $109.00 
for "light"(presumably electricity), $40.00 water, $46.00 
for telephone, and $30.00 for medicine.  She had previously 
also reported monthly expense of $100.00 for food, but did 
not include food in her latest reported expenses.  She also 
reports that she is responsible for a $281.00 monthly payment 
in bankruptcy, which she reports resulted from the veteran's 
failure to pay a bill for furniture.  The appellant's living 
expenses of $781.00 - or $881.00 if the previously reported 
food expense is included -- exceed her monthly income by 
$323.00 or more.  Clearly, she has presented a credible case 
for financial hardship.  

The veteran was notified of the appellant's claim for an 
increased apportionment in November 1994 and was asked to 
submit information concerning monthly income, expenses, 
amount contributed to the appellant's support, and net worth.  
He did not respond to that request, but provided similar 
information in a February 1993 statement in which he then 
reported that his only income was from VA pension, that he 
had no net worth and that his expenses were $232.00 for rent, 
$73.00 for furniture payment, $150.00 for food, $200.00 for 
clothing, and $80.00 for transportation.  The reported 
expenses totaled $742.00 per month.  His monthly pension 
benefit at that time was $831.00, which was reduced to 
$635.00 with the apportionment of $196.00 to the appellant, 
effective from January 1993.  At the time of a field 
examination in January 1994, the veteran was sleeping at a 
social service agency, but spending his time otherwise at his 
custodian's small apartment.  This arrangement was soon to 
change, however, as the veteran's ability to sleep at the 
agency would soon end, and he was attempting to find an 
apartment.  The veteran's monthly pension payment, less the 
$201.00 apportioned for the appellant, was $676.00, effective 
from December 1, 1994.

An increased apportionment would result in hardship to the 
veteran, as there is clear evidence that his reported living 
expenses exceed his monthly income.  The appellant has also 
reported monthly expenses that exceed her monthly income; 
however, she is already receiving more than 20 percent of the 
veteran's monthly pension benefit.  The law does not permit 
the award of special apportionment in the instance where such 
apportionment would result in hardship to any of the 
interested parties.  Apportionment of a larger sum for the 
appellant would clearly create additional hardship for the 
veteran, whose monthly expenses already exceed his monthly 
income.  In view of the foregoing, the preponderance of the 
evidence is against the claim for an increased apportioned 
share of the veteran's VA improved disability pension 
benefits.  



ORDER

An increase in the apportioned share of the veteran's VA 
improved disability pension benefits is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

